IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CHRISTOPHER MARK REDDEN
(Dallas Cty. Jail Bookln No. 17063252),

Plaintiff,
V. No. 3:18-cV-2211-S

OFFICER PENLAND, ET AL.,

mmwlwlwl¢mcmmmw$

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a
recommendation in this case. No objections Were filed The District Court reviewed
the proposed findings conclusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conciusions, and Recommendation of the
United States Magistrate Judge (the “FCR”).

For the reasons explained in the FCR, the Court DENIES Plaintiff’ s motion to
enjoin his state criminal proceedings [Dkt. No. 11].

And, because the proposed amended complaint [Dkt. No. 12] presents the same
misjoinder issues identified in the FCR, the Court WiH take no action on it Without

prejudice to Plaintiff’ s filing a separate action against properly-joined defendants

so oanr.aso this g;ii§*y 0£{ § ;§AM 2018

KAIREN eREN so oLes
UNITED sTATEs merech JUDeE

 
   

 

 

